               Case 2:18-cv-00928-MJP Document 96 Filed 01/04/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          YOLANY PADILLA, et al.,                          CASE NO. C18-928 MJP

11                                  Plaintiffs,              MINUTE ORDER RE: MOTION
                                                             FOR RECONSIDERATION
12                  v.

13          US IMMIGRATION AND CUSTOMS
            ENFORCEMENT, et al.,
14
                                    Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            The Court, having received and reviewed Defendants’ Motion for Reconsideration (Dkt.
19
     No. 92), calls for a response from Plaintiffs. The response shall be filed no later than January
20
     18, 2019 and shall not exceed twelve (12) pages in length. If the Court requires a reply from
21
     Defendants, it shall so indicate.
22
            The motion for reconsideration is re-noted to January 18, 2019.
23

24


     MINUTE ORDER RE: MOTION FOR RECONSIDERATION - 1
             Case 2:18-cv-00928-MJP Document 96 Filed 01/04/19 Page 2 of 2



 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed January 4, 2019.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER RE: MOTION FOR RECONSIDERATION - 2
